 464DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDMiddletown Hospital AssociationandOhio NursesAssociationCases 9-CA-14866 and 9-CA-15195October 28 1988SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn December 29 1986 the National Labor Relations Board issued a Decision and Order' in whichitamong other things adopted the administrativelaw judge s determination that under the disparity of interestsstandard set forth inStFrancisHospital 2thepetitioned forunitof registerednurses was inappropriate for collective bargainingThe Board also adopted the judge s rulings thatflowed from this determination because the unitwas inappropriate a representation election thathad been conducted in the unit was a nullity objections to the election were dismissed and a bargaining order covering that unit if otherwise appropriate could not be issued as a remedy for theunfair labor practices that had been found The Petitioner the Ohio Nurses Association (ONA) fileda petition for review of the Board s decision withthe United States Court of Appeals for the Districtof Columbia Circuit Under an agreement reachedamong the parties the only issue presented to thecourt on review was the Board s determination thatthe petitioned for unit was inappropriateWhile the ONA s petition for review was pending before the court of appeals, that court ruled inElectricalWorkers IBEW Local 474 v NLRB (StFrancisHospital)3that the Board had erred inStFrancis IIinconcluding that the 1974 amendments4 to the Act mandated the use of the disparity of interestsstandard and that the amendmentscompelled a presumption that there are only twoappropriate units-professional and nonprofessional-in the health care industry 5 In view of thecourt s decision the Board on May 26 1987moved the court to remand the present case forfurther consideration of the unit determination OnSeptember 16 1987 the court granted the Board smotion and remanded the case to the Board for reconsideration in light of the court s decision inElectricalWorkers IBEW Local 474 6On March 8 1988 the Board notified the partiesthat it was reconsidering its decision in this caseand invited them to file statements of position TheGeneral Counsel declined to file a statement but reiterated that a bargaining order would be a necessary and appropriate remedy if the Board foundthe petitioned for bargaining unit to be appropriateAmicus Ohio Hospital Association declined to filea statement at that time The Respondent Middletown Hospital Association filed a statement arguing that the petitioned for bargaining unit composed solely of registered nurses was inappropriateand that in any event on various other grounds abargaining orderwould not be an appropriateremedy for the unfair labor practices that had occurredThe Respondent also filed a motion toreopen the record for the Board to receive evidence that assertedly pertained to the bargainingorder issueThe ONA filed a memorandum contending that the petitioned for bargaining unit ofregisterednurseswas appropriate and that theBoard should order the Respondent to bargainwith the ONA as the exclusive representative ofthat unit The ONA and the General Counsel alsofiledmemorandaopposingtheRespondent smotion to reopen the recordThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelFollowing the court of appeals decision inElectricalWorkers IBEW Local 474the Board inStVincentHospital?reconsidered the issue of healthcare unit determinations In that case the Board reiterated its earlier announced decision to engage inrulemaking for the purpose of identifying certainspecific health care bargaining units that would befound appropriate except in the most unusual circumstances 8 Because the final rules would notbecome effective for a period of time the Boarddecided to process all petitions under existing lawieunder thedisparity of interestsstandarduntil the final rule had been issued In its secondnotice of proposed rulemaking the Board has recently reiterated this position 9Additionally the Board inStVincentHospitalexplained why the approach the Board took in StFrancis IIwas appropriate and not incompatiblewith the court of appeals reasoning on review in'282 NLRB 5412 271 NLRB 948 (1984) (StFrancis I/)3 814 F 2d 697 (D C Or 1987)4 Pub L 93-360 88Stat395 (July 26 1974) Among otherthings theamendmentsextended the coverage of the Act to employees of privatenonprofit hospitals5814F2dat699 7156 The courtsmandate issuedon November 12 19877 285NLRB 365 (1987)8Member Johansen disagreed with the Board s decision to engage inrulemaking concerning health care bargaining units as he found rulemakmg to be inappropriate in this class of decisions Id at3 fn 6 Neverthelesshe concurs in the present decision as it applies existing law concernmg the unit issue9 See 53Fed Reg 33900 33931 (Sept 1 1988)Member Johansen disrented there again indicating his disagreement with rulemaking in regardto health care unitsSee 53 Fed Reg at 33934-33935291 NLRB No 79 MIDDLETOWN HOSPITAL ASSNthat case Thus we stressed that the Board in StFrancis IIdid not state and did not intend toimply that its approach was mandated by eitherthe 1974 amendments or their legislative historyRatherwe explained that the disparity of interestsstandard was a choice made in the exercise ofthe broad discretion with which Congress entrusted the Board in Section 9(b) of the Act 10 Accordingly the Board applied the disparity of interestsstandard to the unit determination before it in StVincent HospitalPending completion of the healthcare unit rulemaking the Board has followed thisapproach in subsequent cases 11Having considered the submissions of the partiesthe court s decision inIBEW Local 474and ourdecisions subsequent to that case we conclude that10 See also the Board s decision on remandin StFrancis Hospital286NLRB 1305 (1987)11 SeePresbyterian/StLuke s Medical Center289 NLRB 249 (1988)St Francis Hospitalsupra465it is appropriate to apply existing Board law in deciding the unit question in this case Applying existingBoard law we again conclude for the reasons stated in our prior Decision and Order in thiscase that the judge was correct in finding the petitioned for unit of registered nurses to be inappropriate for collective bargainingAccordinglyweshall reaffirm our determination that the petitionedfor unit is inappropriate 12ORDERThe National LaborRelations Boardreaffirms itsdeterminationcontainedin its Decisionand Orderpreviouslyissuedat 282 NLRB 541 (1986) that thepetitioned for unit of registerednurses isinappropriate for collectivebargainingpurposes12We also deny the Respondent s motion to reopen the record as inlight of our decision here the evidence it seeks to introduce is irrelevantNor do we reach the Respondents alternative argument that a bargainingorder inany event would beinappropriate